TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00691-CV



                                    In re Shakeel Mustafa


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           M E M O R AN D U M O P I N I O N


              Relator’s petition for writ of mandamus is denied, and the motion for emergency stay

is dismissed as moot. See Tex. R. App. P. 52.8(a).



                                            __________________________________________

                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: November 5, 2015